Filed 10/9/20 P. v. Benson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




    THE PEOPLE,                                                                                C089862

                    Plaintiff and Respondent,                                   (Super. Ct. Nos. STK-CR-FE-
                                                                                 2004-0009550, SF093367B)
           v.

    JIMMY LEE BENSON,

                    Defendant and Appellant.




         Defendant Jimmy Lee Benson appeals from the trial court’s order denying his
petition for resentencing under Penal Code section 1170.95.1 Defendant contends the
trial court erred by summarily denying his petition after determining he failed to establish
a prima facie case under the provisions of the statute. He argues the trial court must
appoint counsel and allow the petition to proceed for full consideration on its merits. We




1   Undesignated statutory references are to the Penal Code.

                                                             1
agree the trial court erred in denying defendant’s petition and will remand the case for
further proceedings.
                                      BACKGROUND
       A.     Defendant’s Case
       In 2007 a jury found defendant guilty of one count of first degree murder (§ 187),
three counts of attempted willful murder (§§ 664, 187), and one count of participation in
a criminal street gang (§ 186.22, subd. (a)). The jury also found true a special
circumstances allegation that the murder was committed while actively participating in a
criminal street gang (§ 190.2, subd. (a)(22)), as well as firearm enhancement allegations
(§ 12022.53) and criminal street gang enhancement allegations (§ 186.22, subd. (b)(1)) as
to the murder and attempted murder offenses. The trial court sentenced defendant to life
in prison without the possibility of parole, plus four indeterminate terms of 25 years to
life, plus a determinate term of 42 years four months. On appeal, we affirmed the
convictions, but identified sentencing errors. (People v. Benson (Jan. 7, 2010, C055253)
[nonpub. opn.] (Benson).) Ultimately, defendant received an aggregate sentence of 124
years four months to life, plus life without the possibility of parole.
       In our opinion, we laid out the evidence introduced at trial. In brief, defendant and
several gang members went to a birthday party that had rival gang members in
attendance. After the party began to break up, party attendees, including groups of gang
members, congregated in the street. Defendant and his friends had guns and fired at the
homeowner and rival gang members. Four people were hit by bullets, and one person
died. Defendant claimed he only fired in the air to scare people. (Benson, supra,
C055253 [at pp. 3-7].)
       We described the prosecution’s theory at trial as follows: “The prosecution
pursued a theory of guilt premised on aider and abettor liability. As explained to the jury,
defendant was a member of the North Side Gangster Crips gang. He and his fellow gang
members felt disrespected by the presence of a rival gang in their neighborhood. They

                                              2
attended the party armed with guns, and the outcome was predictable. The prosecution
conceded that no one likely intended to kill the eventual homicide victim; the deadly
shots were directed at rival gang members who were yelling gang epithets, not the
innocent bystanders who got in the way. The prosecutor argued that defendant
encouraged his fellow gang members through words and by participating in the gunfire;
he thus was guilty as an aider and abettor.” (Benson, supra, C055253 [at p. 3].) Later in
the opinion, we further explained: “The prosecution tried defendant for first degree
murder on the theory that he aided and abetted others in shooting guns in a grossly
negligent manner, and as a natural and probable consequence, murder and attempted
murder resulted.” (Id. [at p. 50].)
       The trial court instructed the jury on principles of aiding and abetting intended
crimes as well as the natural and probable consequences doctrine. Under that doctrine,
“ ‘ “[a] person who knowingly aids and abets criminal conduct is guilty of not only the
intended crime [target offense] but also of any other crime the perpetrator actually
commits [nontarget offense] that is a natural and probable consequence of the intended
crime.” ’ ” (People v. Chiu (2014) 59 Cal. 4th 155, 161.) “ ‘Because the nontarget
offense is unintended, the mens rea of the aider and abettor with respect to that offense is
irrelevant and culpability is imposed simply because a reasonable person could have
foreseen the commission of the nontarget crime.’ ” (Id. at p. 164.) The jury instructions
provided by the court permitted a murder conviction under the natural and probable
consequences doctrine with assault with a firearm or shooting a firearm in a grossly
negligent manner as the target crimes. The trial court also read an instruction on the
degrees of murder, which explained that defendant “has been prosecuted for first degree
murder under the theory of aider and abettor only.”
       B.     Senate Bill No. 1437
       Senate Bill No. 1437 (2017-2018 Reg. Sess.), which became effective on
January 1, 2019, was enacted “to amend the felony murder rule and the natural and

                                             3
probable consequences doctrine, as it relates to murder, to ensure that murder liability is
not imposed on a person who is not the actual killer, did not act with the intent to kill, or
was not a major participant in the underlying felony who acted with reckless indifference
to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) To accomplish this, the bill
amended section 189 to limit liability under the felony-murder doctrine and, as relevant
here, amended section 188 to provide: “Except as stated in subdivision (e) of [s]ection
189, in order to be convicted of murder, a principal in a crime shall act with malice
aforethought. Malice shall not be imputed to a person based solely on his or her
participation in a crime.” (Stats. 2018, ch. 1015, §§ 2-3.) “As a result, the natural and
probable consequences doctrine can no longer be used to support a murder conviction.
[Citations.] The change did not, however, alter the law regarding the criminal liability of
direct aiders and abettors of murder because such persons necessarily ‘know and share
the murderous intent of the actual perpetrator.’ [Citations.] One who directly aids and
abets another who commits murder is thus liable for murder under the new law just as he
or she was liable under the old law.” (People v. Lewis (2020) 43 Cal. App. 5th 1128,
1135, review granted Mar. 18, 2020, S260598.)
       Senate Bill No. 1437 also added section 1170.95, which allows those “convicted
of felony murder or murder under a natural and probable consequences theory [to] file a
petition with the court that sentenced the petitioner to have the petitioner’s murder
conviction vacated and to be resentenced on any remaining counts when all of the
following conditions apply: [¶] (1) A complaint, information, or indictment was filed
against the petitioner that allowed the prosecution to proceed under a theory of felony
murder or murder under the natural and probable consequences doctrine. [¶] (2) The
petitioner was convicted of first degree or second degree murder following a trial . . . .
[¶] (3) The petitioner could not be convicted of first or second degree murder because of
changes to [s]ection 188 or 189 made effective January 1, 2019.” (§ 1170.95, subd. (a).)



                                              4
       Under section 1170.95, subdivision (b)(1), the petition must include: “A
declaration by the petitioner that he or she is eligible for relief under this section, based
on all the requirements of subdivision (a)”; “[t]he superior court case number and year of
the petitioner’s conviction”; and “[w]hether the petitioner requests the appointment of
counsel.”
       C.     Defendant’s Petition
       In 2019 defendant filed a form petition for resentencing under section 1170.95. In
the petition, defendant declared that a complaint, information, or indictment had been
filed against him that allowed the prosecution to proceed under a theory of felony murder
or murder under the natural and probable consequences doctrine, and that he was
convicted of first degree or second degree murder under the felony-murder rule or the
natural and probable consequences doctrine. According to the petition, he could not now
be convicted of first or second degree murder based on the recent changes to sections 188
and 189. He requested that the court appoint him counsel. The prosecution filed a
request for an extension of time to file a response to the petition.
       In an ex parte order, the trial court denied the petition. In particular, the court
found: “On January 5, 2007, Defendant was convicted of Penal Code section 187,
murder in the first degree; three counts of Penal Code sections 664/187, attempted
murder; and Penal Code section 186.22, criminal street gang participation. Defendant
was tried with his Co-Defendant, David Lewis. As to the murder conviction, the jury
found to be true that Defendant, Jimmie [sic] Lee Benson, acted for the benefit of a
criminal street gang, Penal Code section 190.2(a)(22); that Defendant, Jimmie [sic] Lee
Benson, personally discharged a firearm, Penal Code section 12022.53(c); that Defendant
personally used a firearm Penal Code section 12022.5(a) and that a principal discharged a
firearm.
       “Defendant was sentenced to life without the possibility of parole and four
indeterminate terms of 25 years to life plus a determinate term of 42 years 4 months.

                                               5
       “The court has reviewed the Petition, the Remittitur from the Third District Court
of Appeal, the jury instructions and Abstract of Judgment. The trial was held before Hon.
George J. Abdallah, Jr., Judge of the Superior Court.
       “The evidence revealed that Defendant was a member of the North Side Gangster
Crips criminal street gang. Defendant and several fellow gang members attended a
birthday party at a private home in Stockton, California in the fall of 2004. After the
party was ended by the home owner, Defendant and his fellow gang members remained
in the nearby street, confronted and shot the homeowner and shot other guests while they
exchanged gunfire with rival gang members. A young man, [the victim], was a party
guest with his girlfriend. [The victim] was shot in the head. Defendant testified he was
armed but only shot ‘in the air’ ‘to clear the way.’
       “The jury was instructed pursuant to CALCRIM [No.] 521 that ‘The Defendant,
Jimmie [sic] Lee Benson, has been prosecuted under the theory of aider and abettor only.’
The jury was also instructed pursuant to CALCRIM [No.] 403: aiding and abetting
intended crime. One who aids and abets must share the specific intent of the perpetrator,
People v. Beeman (1984) 35 Cal. 3d 547, 560. As set forth in CALCRIM [No.] 521, the
specific intent element for the crime of murder in the first degree is the intent to kill.
Defendant, Jimmie [sic] Lee Benson, was convicted of the crime of Murder in the first
degree. As a matter of law, Defendant, Jimmie [sic] Lee Benson, has failed to make a
prima facie showing that he falls within the provisions of Penal Code section 1170.95.
Defendant’s Petition is DENIED.”
                                        DISCUSSION
       Defendant contends the trial court erred by summarily denying his petition, even
though he properly alleged a prima facie basis for relief because his conviction was
premised on a natural and probable consequences theory. Thus, the court was obligated
to appoint counsel and allow his petition to proceed.



                                               6
       Both parties agree that the process contemplated in section 1170.95 includes two
separate prima facie determinations. In the first determination, the trial court must
review a defendant’s petition and, reviewing the face of the petition in addition to other
“readily ascertainable” materials (§ 1170.95, subd. (b)(2)), decide whether the petition
falls within the purview of the section. If the petition survives the screening, and the
defendant requests counsel, the trial court must appoint counsel and receive briefing on
defendant’s eligibility for relief. The court then makes a second determination whether
the petitioner has made a prima facie showing that they are entitled to relief. This
understanding tracks the language of the statute and is in accordance with recent case law
construing the statute. (§ 1170.95, subd. (c); People v. Verdugo (2020) 44 Cal. App. 5th
320, 332, review granted Mar. 18, 2020, S260493; People v. Lewis, supra,
43 Cal.App.5th at pp. 1139-1140, rev. granted.)
       The parties disagree whether defendant stated an initial prima facie case in his
petition. Defendant argues the trial court’s decision denying his petition, which found he
did not state a prima facie case because the jury instructions read at trial allowed for a
theory of direct aider or abettor liability, was incorrect. The People defend the trial
court’s decision and contend defendant was ineligible for relief as a matter of law. We
agree with defendant.
       A court’s initial prima facie review under subdivision (c) “is a preliminary review
of statutory eligibility for resentencing.” (People v. Verdugo, supra, 44 Cal.App.5th at
p. 329, rev. granted.) “The court’s role at this stage is simply to decide whether the
petitioner is ineligible for relief as a matter of law, making all factual inferences in favor
of the petitioner.” (Ibid.)
       Here, defendant stated in his declaration that he was convicted of murder under the
natural and probable consequences doctrine, which would not have supported a murder
conviction after the changes to sections 188 and 189. The record of conviction supports
this statement. As defendant notes, our opinion in the direct appeal of his convictions

                                               7
characterized the prosecution theory of the case as one involving the natural and probable
consequences doctrine. (Benson, supra, C055253 [at p. 50].) Although, as the People
note, the trial court read jury instructions related to direct aider/abettor liability, the court
also instructed the jury on the natural and probable consequences doctrine. Thus, the jury
instructions do not conclusively establish the jury could only have found defendant guilty
as a direct aider or abettor, rather than through the natural and probable consequences
doctrine. While it is possible that defendant was convicted on a direct aider/abettor
theory of liability, the mere existence of that possibility does not make defendant
ineligible for relief as a matter of law. Construing the facts in favor of defendant, we
cannot conclude as a matter of law that defendant was convicted purely on a direct
aider/abettor theory of liability, rather than under the natural and probable consequences
doctrine.
       Nor are we persuaded by the argument that the jury’s true finding on the gang
special circumstances enhancement under section 190.2, subdivision (a)(22), disqualifies
defendant from stating a prima facie case. This argument is premised on the contention
that the enhancement can apply only to a defendant who possesses the intent to kill. As
with the argument above, our prior opinion in defendant’s case forecloses this contention.
(Benson, supra, C055253 [at p. 60].)
       We conclude the trial court erred in summarily denying defendant’s petition for
resentencing.




                                                8
                                      DISPOSITION
       The trial court’s order denying defendant’s petition for resentencing is reversed
and the case is remanded for the trial court to appoint counsel and determine whether
defendant is entitled to relief under section 1170.95.



                                                      /s/
                                                  RAYE, P. J.



We concur:



    /s/
ROBIE, J.



   /s/
MAURO, J.




                                             9